            Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MICHAEL FOREST,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 ENABLE MIDSTREAM PARTNERS, LP,                      )
 LUKE R. CORBETT, ROBERT G. GWIN,                    )
 ALAN N. HARRIS, RONNIE K. IRANI,                    )
 PETER H. KIND, RODNEY J. SAILOR,                    )
 SEAN TRAUSCHKE, R.A. WALKER,                        )
 ENERGY TRANSFER LP, ELK MERGER                      )
 SUB LLC, ELK GP MERGER SUB LLC,                     )
 ENABLE GP, LLC, LE GP, LLC, and                     )
 CENTERPOINT ENERGY, INC.,                           )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       On February 16, 2021, Enable Midstream Partners, LP’s (“Enable Midstream” or

the “Partnership”) Board of Directors (the “Board” or “Individual Defendants”) caused the

Partnership to enter into an agreement and plan of merger with Energy Transfer LP (“Energy

Transfer”), Elk Merger Sub LLC (“LP Merger Sub”), Elk GP Merger Sub, LLC (“GP Merger

Sub,” and together with LP Merger Sub, the “Merger Subs”), Enable GP, LLC (the “General

Partner”), LE GP, LLC (“ET GP”), and CenterPoint Energy, Inc. (“CenterPoint”). CenterPoint

and OGE Energy Corp. (“OGE Energy”) collectively own approximately 79% of the outstanding

common units of Enable Midstream.
            Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 2 of 12




       2.        Pursuant to the terms of the Merger Agreement, among other things: (i) LP Merger

Sub will merge with and into Enable Midstream, with Enable Midstream surviving as a wholly-

owned subsidiary of Energy Transfer; and (ii) Enable Midstream’s unitholders will receive 0.8595

common units of Energy Transfer for each unit of Enable Midstream they own (the “Proposed

Transaction”).

       3.        On March 19, 2021, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.        The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.        This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.        Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.




                                                  2
            Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 3 of 12




                                            PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Enable Midstream common units.

       9.       Defendant Enable Midstream is a Delaware limited partnership and a party to the

Merger Agreement. Enable Midstream’s common units are traded on the New York Stock

Exchange, which is headquartered in New York, New York, under the ticker symbol “ENBL.”

       10.      Defendant Luke R. Corbett (“Corbett”) is a director of the Partnership. Corbett is

a director of OGE Energy.

       11.      Defendant Robert G. Gwin is a director of the Partnership.

       12.      Defendant Alan N. Harris is a director of the Partnership.

       13.      Defendant Ronnie K. Irani is a director of the Partnership.

       14.      Defendant Peter H. Kind is a director of the Partnership.

       15.      Defendant Rodney J. Sailor is President, Chief Executive Officer, and a director of

the Partnership.

       16.      Defendant Sean Trauschke (“Trauschke”) is a director of the Partnership.

Trauschke is Chairman, President, and Chief Executive Officer of OGE Energy.

       17.      Defendant R.A. Walker is a director of the Partnership.

       18.      The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.      Defendant Energy Transfer is a Delaware limited partnership and a party to the

Merger Agreement.

       20.      Defendant LP Merger Sub is a Delaware liability company, a wholly-owned

subsidiary of Energy Transfer, and a party to the Merger Agreement.




                                                 3
            Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 4 of 12




       21.      Defendant GP Merger Sub is a Delaware limited liability company, a wholly-

owned subsidiary of Energy Transfer, and a party to the Merger Agreement.

       22.      Defendant General Partner is a Delaware limited liability company, the sole general

partner of Enable Midstream, and a party to the Merger Agreement.

       23.      Defendant LE GP is a Delaware limited liability company, the sole general partner

of Energy Transfer, and a party to the Merger Agreement.

       24.      Defendant CenterPoint is a Texas corporation and a party to the Merger Agreement.

                                SUBSTANTIVE ALLEGATIONS

Background of the Partnership and the Proposed Transaction

       25.      Enable Midstream owns, operates, and develops strategically located natural gas

and crude oil infrastructure assets.

       26.      The Partnership’s assets include approximately 14,000 miles of natural gas, crude

oil, condensate and produced water gathering pipelines, approximately 2.6 Bcf/d of natural gas

processing capacity, approximately 7,800 miles of interstate pipelines (including Southeast Supply

Header, LLC of which Enable Midstream owns 50%), approximately 2,200 miles of intrastate

pipelines, and seven natural gas storage facilities comprising 84.5 billion cubic feet of storage

capacity.

       27.      On February 16, 2021, the Board caused the Partnership to enter into the Merger

Agreement.

       28.      Pursuant to the terms of the Merger Agreement, among other things: (i) LP Merger

Sub will merge with and into Enable Midstream, with Enable Midstream surviving as a wholly-

owned subsidiary of Energy Transfer; and (ii) Enable Midstream’s unitholders will receive 0.8595

common units of Energy Transfer for each unit of Enable Midstream they own.




                                                 4
         Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 5 of 12




       29.    According to the press release announcing the Proposed Transaction:

        Energy Transfer LP (NYSE: ET) (“ET” or “Energy Transfer”) and Enable
       Midstream Partners, LP (NYSE: ENBL) (“Enable”) today announced that they
       have entered into a definitive merger agreement whereby Energy Transfer will
       acquire Enable in an all-equity transaction valued at approximately $7.2 billion.
       Under the terms of the agreement, Enable common unitholders will receive 0.8595
       ET common units for each Enable common unit, an exchange ratio that represents
       an at-the-market transaction, based on the 10-day volume-weighted average price
       of ET and Enable common units on February 12, 2021. In addition, each
       outstanding Enable Series A preferred unit will be exchanged for 0.0265 Series G
       preferred units of Energy Transfer. The transaction will include a $10 million cash
       payment for Enable’s general partner. . . .

       Timing and Conference Call Information

       The transaction has been approved by the Board of Directors of ET and the
       Conflicts Committee and the Board of Directors of Enable. The two largest
       unitholders of Enable, OGE Energy Corp. (“OG&E”) and CenterPoint Energy, Inc.
       (“CNP”), which also control the General Partner of Enable, have entered into
       support agreements, pursuant to which they have agreed to vote their Enable units
       in favor of the merger, upon effectiveness of the S-4 Registration Statement with
       the SEC. These two unitholders own approximately 79.2% of Enable’s outstanding
       common units. The transaction is expected to close in mid-2021 and is subject to
       the satisfaction of customary closing conditions, including Hart Scott Rodino Act
       clearance. Upon closing, Enable unitholders are expected to own approximately 12
       percent of Energy Transfer’s outstanding common units. . . .

       Advisors

       Citi and RBC Capital Markets acted as financial advisors to Energy Transfer and
       Latham & Watkins LLP acted as legal counsel. Goldman Sachs & Co. LLC acted
       as financial advisor to Enable and Vinson & Elkins LLP acted as legal counsel.
       Intrepid Partners, LLC acted as financial advisor and Richards, Layton & Finger,
       PA acted as legal counsel to Enable’s conflicts committee.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       30.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       31.    As set forth below, the Registration Statement omits material information.




                                               5
          Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 6 of 12




       32.     First, the Registration Statement omits material information regarding the

Partnership’s, Energy Transfer’s, and the combined company’s financial projections.

       33.     With respect to the Enable Midstream’s financial projections, the Registration

Statement fails to disclose: (i) all line items used to calculate adjusted EBITDA, distributable cash

flow, and unlevered free cash flow; (ii) projected net income; and (iii) a reconciliation of all non-

GAAP to GAAP metrics.

       34.     With respect to the Energy Transfer’s financial projections, the Registration

Statement fails to disclose: (i) all line items used to calculate adjusted EBITDA and distributable

cash flow; (ii) projected net income; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       35.     The Registration Statement fails to disclose the combined company’s financial

projections.

       36.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       37.     Second, the Registration Statement omits material information regarding the

analyses performed by the Partnership’s financial advisors, Goldman Sachs & Co. LLC

(“Goldman Sachs”) and Intrepid Partners, LLC (“Intrepid”).

       38.     With respect to Goldman Sachs’ Illustrative Unlevered Discounted Cash Flow

Analysis – Enable, the Registration Statement fails to disclose: (i) all line items used to calculate

unlevered free cash flow; (ii) the individual inputs and assumptions underlying the discount rates

and perpetuity growth rates used in the analysis; (iii) the terminal values; (iv) the net debt and

preferred equity used in the analysis; and (v) the total number of fully diluted outstanding Enable




                                                 6
          Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 7 of 12




common units.

        39.     With respect to Goldman Sachs’ Illustrative Present Value of Future Unit Price

Analyses of the Company and the pro forma company, the Registration Statement fails to disclose:

(i) the individual inputs and assumptions underlying the discount rates used in the analyses; (ii)

Goldman Sachs’ basis for applying the ranges of illustrative NTM EBITDA multiples used in the

analyses; (iii) the net debt and preferred equity used in the analyses; and (iv) the total number of

fully diluted outstanding common units used in the analyses.

        40.     With respect to Intrepid’s Comparable Company Trading Analyses of the Company

and Energy Transfer, the Registration Statement fails to disclose the individual multiples and

metrics for the companies observed in the analyses.

        41.     With respect to Intrepid’s Discounted Cash Flow Analyses of the Company and

Energy Transfer, the Registration Statement fails to disclose: (i) all line items used to calculate

unlevered free cash flow; (ii) the individual inputs and assumptions underlying the discount rates

and perpetuity growth rates used in the analyses; (iii) the terminal values; (iv) the net debt used in

the analyses; and (v) the fully diluted common units outstanding used in the analyses.

        42.     With respect to Intrepid’s Precedent Transactions Analysis, the Registration

Statement fails to disclose: (i) the individual multiples and metrics for the transactions observed

in the analysis; (ii) the closing dates of the transactions; and (iii) the total values of the transactions.

        43.     With respect to Intrepid’s Precedent Premiums Paid Analysis, the Registration

Statement fails to disclose the premiums paid in the transactions.

        44.     When a banker’s endorsement of the fairness of a transaction is touted to

unitholders, the valuation methods used to arrive at that opinion as well as the key inputs and range

of ultimate values generated by those analyses must also be fairly disclosed.




                                                     7
          Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 8 of 12




       45.     Third, the Registration Statement omits material information regarding Goldman

Sachs and Intrepid.

       46.     The Registration Statement fails to disclose the amount of Goldman Sachs’ and

Intrepid’s fees and the portions that are contingent upon the consummation of the Proposed

Transaction.

       47.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Partnership’s unitholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
          Thereunder Against the Individual Defendants and Enable Midstream

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Enable Midstream is

liable as the issuer of these statements.

       51.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants.     By virtue of their positions within the Partnership, the Individual

Defendants were aware of this information and their duty to disclose this information in the

Registration Statement.

       52.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.



                                                  8
          Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 9 of 12




       53.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       54.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       55.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       56.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
                   Against the Individual Defendants, Energy Transfer,
                 Merger Subs, the General Partner, LE GP, and CenterPoint

       57.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       58.     The Individual Defendants, Energy Transfer, Merger Subs, the General Partner, LE

GP, and CenterPoint acted as controlling persons of Enable Midstream within the meaning of

Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

Board members of Midstream and participation in and/or awareness of the Partnership’s operations

and/or intimate knowledge of the false statements contained in the Registration Statement, they

had the power to influence and control and did influence and control, directly or indirectly, the

decision making of the Partnership, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.




                                                  9
         Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 10 of 12




       59.     Each of the Individual Defendants, Energy Transfer, Merger Subs, the General

Partner, LE GP, and CenterPoint was provided with or had unlimited access to copies of the

Registration Statement alleged by plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Partnership, and, therefore, is presumed to have

had the power to control and influence the particular transactions giving rise to the violations as

alleged herein, and exercised the same. The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       61.     Energy Transfer, Merger Subs, the General Partner, LE GP, and CenterPoint also

had supervisory control over the composition of the Registration Statement and the information

disclosed therein, as well as the information that was omitted and/or misrepresented in the

Registration Statement.

       62.     By virtue of the foregoing, the Individual Defendants, Energy Transfer, Merger

Subs, the General Partner, LE GP, and CenterPoint violated Section 20(a) of the 1934 Act.

       63.     As set forth above, the Individual Defendants, Energy Transfer, Merger Subs, the

General Partner, LE GP, and CenterPoint had the ability to exercise control over and did control a

person or persons who have each violated Section 14(a) of the 1934 Act and Rule 14a-9, by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and proximate result

of defendants’ conduct, plaintiff is threatened with irreparable harm.




                                                10
         Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 11 of 12




                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  11
      Case 1:21-cv-02687-VSB Document 1 Filed 03/29/21 Page 12 of 12




Dated: March 29, 2021                 RIGRODSKY LAW, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky
                                     Timothy J. MacFall
                                     Gina M. Serra
                                     Vincent A. Licata
                                     825 East Gate Boulevard, Suite 300
                                     Garden City, NY 11530
                                     Telephone: (516) 683-3516
                                     Email: sdr@rl-legal.com
                                     Email: tjm@rl-legal.com
                                     Email: gms@rl-legal.com
                                     Email: vl@rl-legal.com

                                      Attorneys for Plaintiff




                                    12
